Citation Nr: 1329295	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-48 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) with the 
Army National Guard (ANG) for periods from September 1984 to 
September 2004, with additional ANG service throughout that 
period.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In October 2012, the Board remanded the Veteran's claim for 
additional development of the record.  The case has been 
returned to the Board. The RO/AMC complied with the Board's 
remand instructions; the Veteran was afforded a VA 
examination in November 2012, and the report has been 
associated with the claims file.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).


FINDING OF FACT

1.  A right shoulder disorder, diagnosed as rotator cuff 
tear and osteoarthritis, was not manifest during service; 
osteoarthritis was not manifested within one year of 
separation.  

2.   Right rotator cuff repair and osteoarthritis of the 
right shoulder are not attributable to service.  


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2012).  

Service connection may be established under 38 C.F.R. § 
3.303(b), if a chronic disease or injury is shown in 
service, and subsequent manifestations of the same chronic 
disease or injury at any later date, however remote, are 
shown, unless clearly attributable to intercurrent causes.  
For a showing of a chronic disorder in service, the mere use 
of the word chronic will not suffice; rather, there is a 
required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 
3.303(b), where a condition in service is noted but is not, 
in fact, chronic, or where a diagnosis of chronicity may be 
legitimately questioned.  The continuity of symptomatology 
provision of 38 C.F.R. § 3.303(b) has been interpreted as an 
alternative to service connection only for the specific 
chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker 
v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Finally, service connection may also be established for any 
disease diagnosed after discharge when the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  This has been interpreted as a three-
element test based on nexus: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred in or 
aggravated by service.  See Holton v. Shinseki, 557 F.3d 
1363, 1366 (Fed. Cir. 2009).  

In addition to the laws and regulations outlined above, 
active military, naval, or air service includes any period 
of ACDUTRA during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty, and any period of INACDUTRA during which 
the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(21) and (24); 38 C.F.R. § 3.6(a).  ACDUTRA is defined 
as full-time duty in the Armed Forces performed by Reserves 
for training purposes, and includes full-time duty performed 
by members of the National Guard of any State.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c)(1) (2012).  

Thus, service connection may be granted for a disability 
resulting from disease or injury incurred or aggravated 
while performing ACDUTRA or from an injury  incurred or 
aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 
101(24), 106, 1110, 1131 (2011).  

The Board notes that only "veterans" are entitled to VA 
compensation under 38 U.S.C.A. §§ 1110 and 1131.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  To 
establish status as a "veteran" a claimant must serve on 
active duty; serve on a period of ACDUTRA and incur or 
aggravate an injury or disease during that period of 
ACDUTRA; or serve on a period of INACDUTRA and incur or 
aggravate an injury during that period of INACDUTRA. Biggins 
v. Derwinski, 1 Vet. App. 474, 478 (1991).  

Thus, service on active duty alone is sufficient to meet the 
statutory definition of veteran, however, service on ACDUTRA 
or INACDUTRA, without more, will not suffice to give one 
"veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 
172 (2010).  In this case, the appellant is service-
connected for several disabilities due to his periods of 
ACDUTRA.  Therefore, he has attained veteran status.

Certain evidentiary presumptions, such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.304(b), 3.306, 3.307, 3.309 (2011).  
 
These evidentiary presumptions do not extend to those who 
claim service connection based on a period of ACDUTRA.  
Smith v. Shinseki, 24 Vet. App. 40 (2010) (presumption of 
soundness and presumption of aggravation not applicable to 
ACDUTRA); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(Board did not err in not applying presumptions of sound 
condition and aggravation to claim where appellant served 
only on ACDUTRA and had not established any service-
connected disabilities from that period).  

However, for those who have achieved "veteran" status 
through a prior period of service and claim a disability 
incurred only during a later period of ACDUTRA, the 
presumption of soundness applies only when the veteran has 
been "examined, accepted, and enrolled for service" and 
where that examination revealed no "defects, infirmities, or 
disorders."  Smith, 24 Vet. App. at 40.       

In this decision, the Board has considered the lay evidence 
as it pertains to the issue.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the 
probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").  

"Competent medical evidence" means that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay 
evidence" is any evidence not requiring that the proponent 
have specialized education, training or experience, but is 
provided by a person who has the knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2); Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  

A veteran is competent to report symptoms that he 
experiences at any time because this requires only personal 
knowledge as it comes to him through his senses.  Layno, 6 
Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 
(2007) (when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation).  

The absence of contemporaneous medical evidence is a factor 
in determining credibility of lay evidence, but lay evidence 
does not lack credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of 
contemporaneous medical records does not serve as an 
"absolute bar" to the service connection claim); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as 
not credible any uncorroborated statements merely because 
the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, 
facial plausibility, consistency with other evidence, and 
statements made during treatment.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

With respect to evaluating the medical evidence, generally, 
the degree of probative value which may be attributed to a 
medical opinion issued by a VA or private treatment provider 
takes into account such factors as its thoroughness and 
degree of detail, and whether there was review of the 
veteran's claims file.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  

Also significant is whether the examining medical provider 
had a sufficiently clear and well-reasoned rationale, as 
well as a basis in objective supporting clinical data.  
Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) 
(rejecting medical opinions that did not indicate whether 
the physicians actually examined the veteran, did not 
provide the extent of any examination, and did not provide 
any supporting clinical data).  The Court has held that a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate 
in the record.  Miller v. West, 11 Vet. App. 345, 348 
(1998).

Medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  A physician's statement framed 
in terms such as "may" or "could" is not probative.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the 
accuracy of the factual predicate, regardless of whether the 
information supporting the opinion is obtained by review of 
medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history 
given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (holding that the Board may reject a medical opinion 
based on an inaccurate factual basis).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

	Post-service evidence reflects right shoulder symptomatology 
starting in 2005.  Private treatment records noted that he 
slipped and tried to catch himself on his shoulder in August 
2005.  He heard a pop and had immediate pain and swelling, 
with subsequent increasing pain and decreased strength.  
	
	An October 2005 X-ray showed acromioclavicular joint 
arthritis with a small area of bone-on-bone arthritis and a 
Type II or Type III acromion.  MRI showed a rotator cuff 
tear, full-thickness.  He underwent surgery on the shoulder 
in January 2006.  The post-operative diagnosis was full-
thickness rotator cuff tear, right shoulder supraspinatus 
tendon and glenoid labrum tear.  Therefore, a right shoulder 
disorder is currently shown.

	Next, the Board notes a single in-service complaint of right 
shoulder pain during a period of ACDUTRA.  Specifically, 
service treatment records show that the Veteran complained 
of right shoulder strain in April 1998 after lifting heavy 
boxes from a trailer and hearing a "pop" in his shoulder.  
The assessment was "AC joint pain/degeneration vs. sub 
deltoid bursitis."  Therefore, service treatment records 
reflect an in-service incurrence.
	
As noted above, in August 2005, the Veteran fell and injured 
his right shoulder.  He underwent surgery in January 2006.  
Evidence contemporaneous to the fall consistently attributed 
his symptoms to the post-service fall.  Of note, he made no 
reference to any connection between his complaints and 
service or report any past medical history of the right 
shoulder related to service at the time of the fall.  
Moreover, he did not file a claim for benefits until after 
he fell and injured his right shoulder post-service.  

The evidence also shows that he was having no shoulder 
complaints until he fell.  Specifically, in a July 2004 
private treatment record from an orthopedic group, he 
complained of other orthopedic symptoms (knee and back) but 
did not mention his shoulder.  It seems reasonable that he 
would have mentioned any problems with his right shoulder if 
he was having difficulty at that time, particularly as the 
physician was rendering an opinion on the Veteran's 
capability for deployment.  In this case, the Board finds 
that the weight of the evidence demonstrates that he did not 
experience symptoms of a right shoulder disorder since 
service but rather developed symptoms after a post-service 
fall in August 2005.  
	
	The Veteran did not claim that symptoms of his right 
shoulder disorder began during service until he filed his 
current VA disability compensation claim.  Such statements 
made for VA disability compensation purposes are of lesser 
probative value than his previous more contemporaneous in-
service histories and his previous statements made for 
treatment purposes.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the 
veteran's statements, it may consider whether self-interest 
may be a factor in making such statements).
	
It is not disputed that the Veteran was seen with right 
shoulder complaints on one occasion during a period of 
ACDUTRA.  However, as noted above, he did not report having 
shoulder problems until he fell in August 2005.  Further, 
while he asserts to having continuous problems with his 
right shoulder since service, private treatment records 
reflect no complaints related to the shoulder. 

	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for VA compensation benefits to be of lesser probative value 
than his previous more contemporaneous in-service history 
and his previous statements made for treatment purposes.  
For these reasons, the Board finds that the weight of the 
lay and medical evidence is against a finding of continuity 
of symptomatology between his current claim and service.  
	
While the Board reiterates that he is competent to report 
symptoms as they come to him through his senses, 
degenerative joint disease is not the type of disorder that 
a lay person can provide competent evidence on questions of 
etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

As to the issue of medical nexus, the Veteran was afforded a 
VA examination in November 2012.  He reported that his 
symptoms began in April 1998 while lifting heavy turret tool 
boxes weighing 80-100 pounds from a truck.  He related that 
he was initially treated with physical therapy and returned 
to duty after a month.  He noted that his right shoulder was 
without complaint until August 2005 when had a progressive 
increase in locking and pain of the right shoulder.  He 
denied traumatic injury between April 1998 and September 
2005.  

The Veteran underwent a right rotator cuff repair in January 
2006 and complained of mild right shoulder pain.  He related 
that he worked in construction as a foundry worker and that 
he was right-handed.  The VA examiner noted that the Veteran 
was diagnosed with degenerative arthritis by x-ray.  
Radiology reports showed post-surgical changes with surgical 
anchors at the tuberosity head of the humerus and moderate 
osteoarthritis at the tuberosity head of the humerus, at the 
acromioclavicular joint, and glenohumeral joint.   The 
diagnosis was degenerative arthritis and status-post rotator 
cuff repair.  

The examiner opined that it was unlikely that the April 1998 
right shoulder accident would result in any permanent 
disability, as the Veteran was treated non-operatively and 
returned to service following physical therapy.  The 
examiner further noted that the Veteran was a 
construction/foundry worker from service through August 
2005.  The examiner further opined that, because of the long 
interval of time, it was unlikely that the August 2005 
rotator cuff tear was related to the April 1998 injury.  The 
examiner concluded that it was unlikely that the Veteran's 
right shoulder disorder was caused or permanently aggravated 
during service, to include active duty for training and any 
injury during National Guard service.  

The examiner went on to state that the Veteran's right 
shoulder pain was more likely due to degenerative arthritis, 
which was likely related to the Veteran's age and/or 
occupation and that the rotator cuff tear was more likely 
related to the result of chronic attrition (inadequate blood 
supply) to maintain the integrity of the rotator cuff over 
time.  The examiner further noted that, since the Veteran's 
uninjured left shoulder has similar degenerative changes and 
loss of function to the right shoulder, that the current 
condition of both of the Veteran's shoulders was not related 
to or exacerbated by his right shoulder injury in service.  

In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To this end, the Veteran is competent to report his 
experiences in service and to state that he experiences 
residual symptoms, including right shoulder pain, but these 
statements must be weighed against the other evidence of 
record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  

Nonetheless, the Board places higher probative value on the 
November 2012 VA examiner's opinion.  Specifically, the 
examiner reviewed the claims file, examined the Veteran, and 
reviewed the pertinent medical literature prior to providing 
a clear medical opinion that the Veteran's pathology of the 
right shoulder began after service and was unrelated to the 
right shoulder strain and acute lifting injury in service.  
This opinion is reasoned and consistent with the actual 
factual record and is highly probative.

To the extent that the Veteran contends that his rotator 
cuff repair and osteoarthritis of the right shoulder are 
related to his lifting strain in service or anything else in 
service, the probative value of his general lay assertions 
is outweighed by the specific, reasoned opinion of the 
November 2012 examiner.  The weight of the evidence 
therefore reflects that his right shoulder disorder is 
unrelated to service.  See Kahana v. Shinseki, 24 Vet. App. 
428, 433 (2011) (noting impropriety of the Board 
categorically discounting lay testimony and requiring the 
Board to determine, on a case by case basis, whether a 
veteran's particular disability is the type of disability 
for which lay evidence is competent); see also Jandreau at 
1377 ("sometimes the layperson will be competent to identify 
the condition where the condition is simple, for example a 
broken leg, and sometimes not, for example, a form of 
cancer").  

In sum, the current pathology of the right shoulder was not 
manifest during a period of ACDUTRA.  Rather, there was a 
post-service onset due to a fall in 2005.  There is no 
credible evidence linking the right shoulder disorder to 
service or to a service-connected disease or injury.  For 
the foregoing reasons, the preponderance of the evidence is 
against the claim for service connection for a right 
shoulder disorder.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2012).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In addition, the notice requirements of the 
VCAA apply to all five elements of a service-connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2008 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in the same 
letter, the RO provided the Veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development 
of the claim.  This duty includes assisting him or her in 
the procurement of service treatment records and other 
pertinent records, and providing an examination when 
necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2012). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to 
consider: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; 
(3) an indication that the disability or symptoms may be 
associated with service; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the claims file contains the Veteran's available 
service treatment records, reports of private and VA post-
service treatment and his own statements in support of his 
claim.  

Moreover, the Veteran was afforded a VA examination 
responsive to the claim for service connection of a right 
shoulder disorder.  The examination was conducted by a 
medical professional, following thorough examination of the 
Veteran, solicitation of history, and review of the claims 
file.  The Board finds that the opinion provided is 
adequate.  Additionally, he has not alleged that the 
examination is inadequate to decide the current claim, so it 
is presumed to have been adequate.  See Sickels v. Shinseki, 
643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is 
entitled to presume the competence of a VA examiner and the 
adequacy of the opinion).  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion has been met.  

The Board has reviewed the Veteran's statements and medical 
evidence of record and concludes that there is no 
outstanding evidence with respect to the Veteran's claim.  
For these reasons, the Board finds that the VCAA duties to 
notify and assist have been met.




ORDER

Service connection for a right shoulder disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


